Pee Cueiam.
Defendants were undertaking a repair and reconstruction of the White Horse Pike from Egg Harbor City to Pleasant-ville, in Atlantic county. On July 15th, 1926, while the work was still incomplete, the plaintiff attempted to cross the pike and in doing so stepped in a hole which was filled with water. She fell and was injured and has a verdict for $5,000, which, for three reasons, we are asked to set aside—■ 1. Because the trial court erred in refusing to nonsuit the plaintiff because of her alleged contributory negligence and further that such verdict is against the weight of the evidence.
The question of contributory negligence, under the facts and circumstances shown in this case, was properly submitted to the jury; and we find the proofs fully justified a finding in favor of the plaintiff not only upon this point but upon all the issues presented.
2. Because the verdict is excessive.
This we find to be not so.
3. Because no verdict was found in favor of the husband.
Of this the defendant may not complain; and it affords no ground at its hands upon which the verdict in favor of the wife may be set aside. Dunphy v. Thompson. 3 N. J. Mis. R. 1086.
The rule will be discharged.